This suit was brought by the J.S. Brown Hardware Company against the Indiana Stove Works. The petition alleged, in substance, that the plaintiff is a corporation chartered under the laws of Texas, and that it is and has been engaged for many years in the business of selling stoves, stove fixtures and attachments, and other hardware by wholesale throughout the State; that it had employed one Nash as a traveling salesman to sell its wares and that Nash had agreed to serve it exclusively; that while he was so engaged, the defendant, the Indiana Stove Works, also a corporation and *Page 457 
engaged in the business of manufacturing and selling stoves and stove attachments, and knowing Nash's contract with the plaintiff, induced him to enter its service, and that the said Nash, while under contract with plaintiff and engaged in its employment, did, without plaintiff's knowledge, engage in the sale of the defendant's products and so continued for the term of five years. The plaintiff further alleges in effect that by reason of the conduct of the defendant it lost trade and was damaged many thousand dollars.
A demurrer to the petition was sustained, and on appeal the judgment was affirmed by the Court of Civil Appeals.
In the case of Raymond v. Yarrington, this day decided, we have held, that to induce a party to a contract to break it to the damage of the other party thereto is an actionable wrong. That ruling is decisive of the question in the present case. It was in our option error to sustain the demurrer to the petition.
The judgment of the District Court and that of the Court of Civil Appeals are therefore reversed and the cause remanded.
Reversed and remanded.